Per Curiam. The clerk of the court refused to file the record in this case because of uncertainty about whether the notice of appeal, filed on July 6, was timely. The judgment bore conflicting filing stamps, a somewhat inconspicuous one reading “Filed May 21,1984’ ’ and a more prominent one reading “Filed & Recorded June 7, 1984.” We remanded the question to the circuit judge, who determined that the judgment was “filed of record” on June 7. That finding, too, is not without ambiguity, but we think it proper to let the record be filed. The doubt, however, should not have arisen. The time for filing the notice of appeal runs from the date the judgment or decree is filed in the circuit or chancery clerk’s office, not from its recordation. Hence the filing date should be clearly stamped on the document. If the date of recording is also to be stamped, the stamp should not include the word “filed.” All circuit and chancery court clerks are directed to conform their practice to this opinion, a copy of which will be forwarded to them by the Judicial Department. Rule granted.